        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 1 of 10



                                                                              USDC SDNY
                            UNITED STATES DISTRICT COURT                      DOCUMENT
                           SOUTHERN DISTRICT OF NEW YORK                      ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 7/30/2021
IN RE: DEVA CONCEPTS PRODUCTS
LIABILITY LITIGATION

This Document Relates To:                             Master File No. 1:20-cv-01234-GHW

All Cases




       ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT,
       PROVISIONALLY CERTIFYING A NATIONWIDE CLASS, APPROVING
          PROPOSED NOTICE, AND SCHEDULING FAIRNESS HEARING




       Upon review and consideration of the Settlement and all Exhibits thereto that have been

filed with the Court, pursuant to Rule 23 of the Federal Rules of Civil Procedure, it is HEREBY

ORDERED, ADJUDGED and DECREED as follows:

       1.      The Court has carefully reviewed the Settlement, as well as the files, records, and

proceedings to date in this matter. The definitions in the Settlement are hereby incorporated as

though fully set forth in this Order, and capitalized terms shall have the meanings attributed to

them in the Settlement.

       2.      The Parties have agreed to settle the Litigation upon the terms and conditions set

forth in the Settlement that has been filed with the Court. The Settlement, including all Exhibits

thereto, is preliminarily approved as fair, reasonable, and adequate. Plaintiffs, by and through their

counsel, conducted a robust investigation into the facts and law relating to the matters alleged in

their Complaints, including into marketing, advertising, and labeling of the products, as well as

legal research as to the strength and sufficiency of the claims and defenses thereto, and
        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 2 of 10




appropriateness of class certification. The Settlement provides meaningful relief to the Class

including potentially substantial cash payments for those who allege to have suffered significant

injuries (up to $19,000 cumulatively), equitable relief, and compensation for even those with

modest damages that Plaintiffs and Class Counsel believe are potentially recoverable or provable

at trial without the costs, uncertainties, delays, and other risks associated with continued litigation,

trial, and/or appeal.

        3.      The Court provisionally certifies, for settlement purposes only, a Class of:

                All persons who purchased and/or used any of the Products in the United
                States between February 8, 2008 and such date that is thirty (30) days after
                the Preliminary Approval Date, excluding (a) any officers, directors or
                employees, or immediate family members of the officers, directors or
                employees, of Defendant or any entity in which Defendant has a controlling
                interest, (b) any legal counsel or employee of legal counsel for Defendant,
                (c) the presiding Judge in the Lawsuit, as well as the Judge’s staff and their
                immediate family members, and (d) all persons who timely and properly
                exclude themselves from the Class as provided in the Settlement.

        4.      The Court provisionally finds, for settlement purposes only and conditioned upon

the entry of this Order and subject to final findings and ratification in the Final Order and

Judgment, and the occurrence of the Effective Date, that the prerequisites for a class action under

Rule 23 of the Federal Rules of Civil Procedure have been satisfied in that: (a) the number of Class

Members is so numerous that joinder of all Members thereof is impracticable; (b) there are

questions of law and fact common to the Class; (c) the claims of the Plaintiffs are typical of the

claims of the Class they seek to represent; (d) the Plaintiffs have fairly and adequately represented

the interests of the Class and will continue to do so, and the Plaintiffs have retained experienced

counsel to represent them; (e) the questions of law and fact common to the Class Members

predominate over any questions affecting any individual Class Member; and (f) a class action is




                                                   2
        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 3 of 10




superior to the other available methods for the fair and efficient adjudication of the controversy.

All of these findings are made for settlement purposes only.

       5.      The Court appoints Gary E. Mason of Mason, Lietz, and Klinger LLP and Charles

E. Schaffer of Levin Sedran & Berman LLP as counsel for the Class (“Class Counsel”). For

purposes of these settlement approval proceedings, the Court finds that these attorneys are

competent and capable of exercising their responsibilities as Class Counsel.

       6.      The Court designates named Plaintiffs Wendy Baldyga, Marisa Cohen, Tami

Nunez, Stephanie Williams, Erika Martinez-Villa, Tahira Shaikh, Marcy McCreary, Lauren

Petersen, Jody Shewmaker, Diana Hall, and Alanna Hall as the representatives of the Class.

       7.      The Fairness Hearing shall be held before this Court on December 28, 2021, at

3:00 p.m., to determine whether the Settlement is fair, reasonable, and adequate, and whether it

should receive final approval. The Court will also address Class Counsel’s application for an

award of Attorneys’ Fees and Costs and Service Awards for the Plaintiffs (collectively, the “Fee

Application”) at that time. Papers in support of final approval of the Settlement and the Fee

Application shall be filed with the Court according to the schedule set forth in Paragraph 18 below.

The Fairness Hearing may be postponed, adjourned, or continued by order of the Court without

further notice to the Class. After the Fairness Hearing, the Court may enter a Final Order and

Judgment in accordance with the Settlement that will adjudicate the rights of the Class Members

(as defined in the Settlement) with respect to the claims being settled.

       8.      Pending the Fairness Hearing, all proceedings in the Litigation, other than

proceedings necessary to carry out or enforce the terms and conditions of the Settlement and this

Order, are stayed.




                                                 3
       Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 4 of 10




       9.      The Court approves, as to form and content, the Long-Form Notice (“Long Form

Notice”) and the Short-Form Notice (“Short Form Notice”), attached as Exhibits 5 and 6,

respectively, to the Settlement Agreement. The Court further approves the Notice Plan set forth in

the Settlement and the Declaration of Carla Peak in Support of Settlement Notice Program (“Peak

Decl.”), filed with Plaintiffs’ Motion for Preliminary Approval of the Settlement.

       10.     The Court finds that the Long Form Notice, Short Form Notice, and Notice Plan

are reasonable, that they constitute due, adequate, and sufficient notice to all persons entitled to

receive notice, and that they meet the requirements of due process and Federal Rule of Civil

Procedure 23(e). Specifically, the Court finds that the manner of dissemination of the individual

notice and media campaign described in the Declaration of Carla A. Peak complies with Rule

23(e), as it is also the best practicable notice under the circumstances, given the manner in which

Defendant sells the Products, and is reasonably calculated, under all the circumstances, to apprise

members of the class of the pendency of this Action, the terms of the Settlement, and their right to

object to the Settlement or exclude themselves from the Class. Notice shall be issued as soon as

practicable after this Preliminary Approval Order (the “Notice Date”).

       11.     Class Members will have ninety (90) days total, from the Notice Date, to submit

their Claim Forms, which the Court finds is adequate and sufficient time.

       12.     Each member of the Class who wishes to be excluded from (i.e., opt out of) the

Class and follows the procedures set forth in this Paragraph shall be excluded. Members of the

Class wishing to exclude themselves from the Settlement must send to the Settlement

Administrator by U.S. mail (to the address described in the Notice) a personally signed letter

including (a) their full name (individuals only); (b) current address; (c) a clear statement

communicating that they elect to be excluded from the Class, do not wish to be a Class Member,




                                                 4
        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 5 of 10




understand that they will not receive any monetary benefit under the Settlement, and that they elect

to be excluded from any judgment entered pursuant to the Settlement; (d) their original signature;

and (e) the case name and case number (In Re: Deva Concepts Products Liability Litigation, No:

1:20-cv-01234-GHW). Any request for exclusion (i.e., to opt out) must be postmarked no later

than sixty (60) days from the Notice Date. All persons who properly elect to opt out of the

Settlement shall not be Class Members and shall relinquish their rights and eligibility for Benefits

under the Settlement, should it be finally approved, and may not file an objection to the Settlement

or appear at the Fairness Hearing.

       13.     Any member of the Class who fails to submit a valid and timely request for

exclusion shall be bound by all terms of the Settlement and the Final Order and Final Judgment.

       14.     Class Members may object to the terms and conditions of the Settlement, the

certification of the Class, the entry of the Final Order and Judgment, the amount of Attorney’s

Fees and Costs requested by Class Counsel, and/or the amount of the Service Awards requested

by the Plaintiffs, by filing a written objection with the Court and serving the written objection upon

Class Counsel and Defense Counsel (as defined in the Settlement) in the manner set forth in

paragraph 5. Class Members who fail to file with the Court and serve upon Class Counsel and

Defense Counsel timely written objections in the manner specified in the Settlement, the Long

Form Notice, and the Summary Notice shall be deemed to have waived all objections and shall be

foreclosed from making any objection (whether by appeal or otherwise) to the Settlement. The

Court will not consider written objections that are mailed to the Court and not filed, or objections

that are served on the Parties but not filed with the Court.

       15.     Class Members who object must set forth (a) their full name (individuals only);

(b) current address; (c) a written statement of their objection(s) and the reasons for each objection;




                                                  5
        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 6 of 10




(d) a statement of whether they intend to appear at the Fairness Hearing (e) their signature; (f) the

case name and case number (In Re: Deva Concepts Products Liability Litigation, No: 1:20-cv-

01234-GHW); and (g) a detailed list of any other objections submitted by the Class Member, or

his/her counsel, to any class actions submitted in any court, whether state, federal, or otherwise, in

the United States in the previous five (5) years. If the Class Member or his/her counsel has not

objected to any other class action settlement in any court in the United States in the previous five

(5) years, he/she shall affirmatively state so in the written materials provided in connection with

the Objection to this Settlement. No Class Member shall be entitled to be heard at the Fairness

Hearing (whether individually or through separate counsel) or to object to the Settlement, and no

written objections or briefs submitted by any Class Member shall be received or considered by the

Court at the Fairness Hearing, unless copies of any written objections and/or briefs, along with the

Class Member’s statement of intent to appear at the Fairness Hearing, have been filed with the

Court and served via U.S. mail on the Settlement Administrator, as well as emailed to Class

Counsel and Defense Counsel at the addresses set forth below no later than sixty (60) days from

the Notice Date. Class Members who intend to appear but do not object to the Settlement shall file

a Notice of Appearance no later than sixty (60) days from the Notice Date. Objections must be

served as follows:

               Upon Settlement Administrator at:

               DevaCurl Settlement Administrator
               KCC Class Action Services LLC
               [at the address provided in the Notice]

               Upon Class Counsel at:

               Gary E. Mason
               MASON LIETZ & KLINGER LLP
               5101 Wisconsin Ave., NW, Ste 305
               Washington, D.C. 20016



                                                  6
       Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 7 of 10




              Email: gmason@masonllp.com

              Charles E. Schaffer
              LEVIN SEDRAN & BERMAN LLP
              510 Walnut Street, Suite 500
              Philadelphia, PA 19106
              Email: cschaffer@lfsblaw.com

              Upon Defense Counsel at:

              Keith E. Smith
              GREENBERG TRAURIG, LLP
              200 Park Avenue
              New York, NY 10166
              Email: smithkei@gtlaw.com

       16.    Class Counsel shall file their Fee Application on or before 21 days prior to the

deadline for Settlement Class Members to object or exclude themselves from the Settlement.

       17.    Papers in support of final approval of the Settlement shall be filed with the Court

on or before 14 days prior to the Final Approval Hearing.

       18.    Responses to objections to the Settlement or Fee Application shall be filed with the

Court on or before 14 days prior to the Final Approval Hearing.

       19.    In summary, the deadlines set by this Order are as follows:

              (a)     The Long Form Notice shall be published within forty-five (45) days after

       the entry of this Order;

              (b)     The Short Form Notice shall be published within forty-five (45) days after

       the entry of this Order;

              (c)     Class Counsel shall file their Fee Application no later than 21 days prior to

       the deadline for Settlement Class Members to object or exclude themselves from the

       Settlement;

              (d)     Papers in support of final approval of the Settlement shall be filed with the

       Court on or before 14 days prior to the Final Approval Hearing;


                                                7
          Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 8 of 10


                 (e)      Members of the Class who desire to be excluded shall submit requests for

          exclusion postmarked no later than sixty days from the Notice Date;

                 (f)       All written objections to the Settlement, including written notices of

          the objecting Class Member’s intention to appear at the Fairness Hearing, shall be filed

          with the Court and served on Class Counsel and Defense Counsel no later than sixty

          days from the Notice Date;

                 (g)      Class Members who intend to appear but do not object to the Settlement

          shall file a Notice of Appearance by no later than sixty days from the Notice Date;

                 (h)      Responses to objections to the Settlement or the Fee Application shall be

          filed with the Court no later than 14 days prior to the Final Approval Hearing; and

                 (i)      The Fairness Hearing shall be held on December 28, 2021 at 3:00 p.m. The

          conference will take place by telephone. The parties are directed to the Court's Emergency

          Rules in Light of COVID-19, which are available on the Court's website, for the dial-in

          number and other relevant instructions. The parties are specifically directed to comply with

          Rule 2(C) of the Court's Emergency Rules.

          20.    These deadlines may be extended by order of the Court, for good cause shown,
without    further     notice   to      the   Class.   Class    Members    must   consult   the    Settlement

Website      www.curlyhairsettlement.com regularly for updates and further details regarding

extensions of these deadlines.

       21.        Pending       final     determination    of    whether    the   Settlement      should   be

approved, Plaintiffs and Class Members, or any of them, are prohibited from directly, indirectly,

derivatively, in a representative capacity, or in any other capacity, commencing, prosecuting, or

continuing any other action in any forum (state or federal) against any of the Released Parties (as

that term is defined in the Settlement Agreement) in any court or tribunal asserting any of the

Released Claims (as that term is defined in the Settlement Agreement).

                                                       8
        Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 9 of 10




        22.        KCC Class Action Services LLC is hereby appointed as Settlement Administrator

for this Settlement and shall perform all of the duties of the Settlement Administrator set forth in

the Settlement.

        23.        Class Counsel and Defense Counsel are hereby authorized to use all reasonable

procedures in connection with approval and administration of the Settlement that are not materially

inconsistent with this Order or the Settlement, including making, without further approval of the

Court, minor changes to the form or content of the Long Form Notice, Short Form Notice, and

other Exhibits that they jointly agree are reasonable or necessary.

        24.        In the event the Court does not grant final approval to the Settlement, or if for any

reason the Parties fail to obtain a Final Order and Judgment as contemplated in the Settlement, or

the Settlement is terminated pursuant to its terms for any reason, or the Effective Date does not

occur for any reason, then the following shall apply:

              a.      All orders and findings entered in connection with the Settlement shall become

null and void and have no force and effect whatsoever, shall not be used or referred to for any

purposes whatsoever, and shall not be admissible or discoverable in this or any other proceeding;

              b.      The provisional certification of the Class for settlement purposes pursuant to

this Order shall be vacated automatically, and the Litigation shall proceed as though the Class had

never been certified pursuant to this Settlement and the related findings had never been made;

              c.      Nothing contained in this Order is, or may be construed as, a presumption,

concession, or admission by or against Defendant or Plaintiffs of any default, liability, or

wrongdoing as to any facts or claims alleged or asserted in the Litigation, or in any actions or

proceedings, whether civil, criminal or administrative, including, but not limited to, factual or legal

matters relating to any effort to certify the Litigation as a class action;




                                                     9
       Case 1:20-cv-01234-GHW Document 118 Filed 07/30/21 Page 10 of 10




           d.      Nothing in this Order or pertaining to the Settlement, including any of the

documents or statements generated or received pursuant to the claims process, shall be used as

evidence in any further proceeding in this Action, including, but not limited to, motions or

proceedings seeking treatment of the Litigation as a class action; and

           e.      All of the Court’s prior Orders having nothing whatsoever to do with the

Settlement shall, subject to this Order, remain in force and effect.

           SO ORDERED.



DATED: July 30, 2021                                  _______________________________
New York, New York                                    The Honorable Gregory H. Woods




                                                 10
